Citation Nr: 0825993	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  03-32 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a psychiatric 
disability secondary to service-connected coronary artery 
disease, status post myocardial infarction and multiple 
grafts, recurrent, with hypertension and history of 
myocarditis (heart disease).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  

The veteran was scheduled for a personal hearing before a 
member of the Board sitting in Washington, D.C. on July 7, 
2008.  He failed to appear without explanation.  
Consequently, the case is ready for adjudication.


FINDING OF FACT

The currently diagnosed psychiatric disability is not shown 
to have been caused or aggravated by the veteran's service-
connected heart disease.  


CONCLUSION OF LAW

The veteran's psychiatric disability is not proximately due 
to or the result of the service-connected heart disease.  
38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, however, the provisions were not provided until 
later in the claims process.

Nevertheless, in December 2006, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish entitlement to service connection.  Although this 
letter did not specifically address secondary service 
connection, the Board notes that the evidence on file shows 
that the veteran and his representation are aware of the 
requirements for secondary service connection, as noted in 
the July 2008 Appellant's Brief on behalf of the veteran.

In accordance with the requirements of VCAA, the December 
2006 letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  Additional private evidence 
was subsequently added to the claims files.  

The Board notes that the veteran was informed in the December 
2006 letter that a disability rating and effective date would 
be assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination, with nexus 
opinion, was conducted in February 2001.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The veteran, who was service connected and assigned a 10 
percent rating for heart disease by rating decision in April 
1968, asserts that his psychiatric disability is causally 
related to his service-connected heart disease.  A May 1987 
rating decision assigned a temporary total disability rating 
for the veteran's heart disease from December 23, 1986 to 
February 28, 1987, with a 30 percent rating assigned 
beginning March 1, 1987.  As noted above, a 60 percent rating 
was assigned for service-connected heart disease beginning 
March 24, 2003.

A psychiatric disability was not diagnosed until several 
years after service discharge, and there is no evidence of a 
direct link to service, nor has the veteran claimed such a 
connection.  

The initial post-service notation of a psychiatric disability 
was on VA hospitalization in November 1993, approximately 26 
years after service discharge, when the veteran was 
hospitalized with a 3-4 month history of depression.  It was 
noted that the veteran was worried about his financial 
status, problems with his 19-year-old adopted son, his 81-
year-old mother, his inability to function as a minister, and 
the loss of his wife 4 years earlier.  Major depression was 
diagnosed.

There are subsequent VA hospital and treatment records on 
file dated from December 1993 to January 2007.  These records 
contain diagnoses of major depression and of a bipolar 
disorder.

A March 1996 decision of the Social Security Administration 
awarded disability benefits to the veteran effective November 
18, 1993; the primary diagnosis was depression and the 
secondary diagnosis was hypertension.

When examined by a VA health care provider in February 2001, 
a bipolar disorder was diagnosed.  The disorder was 
considered mild and in partial remission.  It was concluded 
that there did not appear to be a causal link between the 
veteran's service-connected heart disease and his psychiatric 
disability.  The VA health care provider obtained an 
extensive psychiatric history from the veteran and based her 
opinion on the history provided by the veteran and on the 
examination findings, all of which are detailed in a three 
and a half page report.  

The duty to assist does not automatically require an 
examiner's review of the claims file.  Rather, review of the 
claims file is required in cases when such review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions.  See VAOPGCPREC 20-95 (July 14, 1995); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994). In this case, an 
extensive history was taken from the veteran.  The 
examination report adequately assesses the current clinical 
status of disability, and there is no dispute as to the 
credibility of the psychiatric history reported by the 
veteran.  As such, a claims folder review is not required in 
this case.  See Snuffer v. Gober, 10 Vet. App. 400, 404 
(1997).

The Board notes that there is no nexus opinion on file in 
support of the veteran's claim.  Consequently, as all of the 
above noted requirements for a grant of secondary service 
connected have not been shown, service connection is not 
warranted for a psychiatric disability as secondary to the 
veteran's service-connected heart disease.  

Due consideration has been given to the written statements by 
and on behalf of the veteran.  Although the veteran can 
provide competent evidence as to his observations, he cannot 
provide evidence to establish the etiology of any current 
diagnosis, to include whether his psychiatric disability is 
causally related to service-connected heart disease.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1).  

The Board has also considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the veteran's 
service-connection claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for psychiatric disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


